COXE, Circuit Judge.
This is a trade-mark case pure and simple. It is based upon a registered trade-mark which consists of a drawing showing a circular center containing a woman’s face, and,-.in a circle around the head, the words “Aubry Sisters Beautifier.” The words are printed so that the first two appear in the. upper segment of the circle and the last in the lower segment, with figures resembling maltese crosses between the proper name and the descriptive name. A third circle is drawn around the circle containing the names leaving a blank space between the two outer circles. ' In practice the trade-mark is placed on the top of the jar containing the pharmaceutical preparation, the picture being in black and white, with a vermilion border around it in which appears the .letters, as before stated, printed in white or black. The defendants have a woman’s head in the center of their labels with a green border surrounding it, on which are printed the words “De Mohr Cream Face I'owder” with crosses before and after the name “De Mohr.”
Practically the only resemblance between the tv. o labels is the fact that boffi have a woman’s head in the center. In every other respect they are essentially different and no one who really desired to purchase the complainants’ product could be induced to take the defendants’ -in place thereof. The trade-mark makes no mention of color, it' is shown only in black and white and the description does not intimate that any part may be colored. Even if this were otherwise, the defendants, as before stated, use green where the complainants use red. The proof is wholly inadequate to establish infringement. .
The decree is affirmed with costs.